DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/21 has been entered.
Response to Amendment
The Amendment filed 5/25/21 has been entered.  Claims 1, 14 and 18 are amended.  Claims 14- 20 have been previously withdrawn as being directed to nonelected inventions.  Claims 1- 20 are pending and being addressed by this Action.
Election/Restrictions
Claims 1- 13 are allowable. The restriction requirement between Group I directed to a user interface, claims 1- 13; Group II directed to a surgical robot system, claims 14- 17; and Group III directed to a method, claims 18- 20, as set forth in the Office action mailed on 5/28/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/28/20 as to Group II, claims 14- 17 is 
However, claims 18- 20, directed to a method remain withdrawn from consideration because claims 18- 20 do not require all the limitations of an allowable claim.
This application is in condition for allowance except for the presence of claims 18- 20 directed to Group III, a method invention non-elected without traverse in the Response to Restriction Requirement filed 7/21/20.  Accordingly, claims 18- 20 been cancelled.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
Claims 18- 20 (Canceled).
Reasons for Allowance
Claims 1- 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, three or more grip linkages distributed uniformly about the central axis such that, in a closed configuration, exterior surfaces of the three or more grip linkages combine to provide a surface of revolution about the central axis, wherein each grip linkage includes a respective grip crank pivotally coupled to the device body at a respective device-crank joint, and wherein the three or more grip linkages are configured to generate a grip signal for manipulating a grip motion of the robotic surgical tool.
The closest cited prior art, Ogawa et al. (US Pub. No. 2014/0148820 A1) teaches only two grip linkages, not three or more, and the two group linkages are not distributed uniformly about the central axis such that, in a closed configuration, exterior surfaces of the three or more grip linkages combine to provide a surface of revolution about the central axis.  A person having ordinary skill in the art would not have had a motivation to modify the design of Ogawa’s user interface to include such features.  See Applicant’s Remarks, filed 5/25/21.
Weir (US Pat. No. 10,130,429 B1) and Jarc (US Pub. No. 2018/0235719 A1) disclose robotic surgical system controllers having only two grip linkages or levers that are distributed uniformly about the central axis (Weir - - 528, Fig. 10; Jarc - - 320, Fig. 4).  Given that the designs of Weir and Jarc are meant to emulate the grasping of the two jaw forceps surgical tool (Weir - - Col. 21, l. 9- 31; Jarc - - P. [0039]), a person having ordinary skill in the art would not have a motivation to modify the designs in order to include three or more grip linkages.  Nor is it obvious that a person of ordinary skill in the art would have modified the Weir or Jarc devices such that, in a closed 
Scheller et al. (US Pub. No. 2013/0304044 A1) discloses a steerable laser probe having an actuation structure 620 having a plurality of actuation arms or levers 625 (grip linkages) that are distributed uniformly about the central axis (See Figs. 6A- 6B), however, the actuation platform 640 (device body) does not have a device-crank joint and a person having ordinary skill in the art would not have a motivation to modify the design of the Scheller device in order to include a device-crank joint.
Kang et al. (US Pub. No. 2015/0305761 A1) discloses motion-compensated micro-forceps having movable grasping elements 142 distributed uniformly about the central axis (Fig. 1) (P. [0018]), but Kang does not have a device-crank joint and a person having ordinary skill in the art would not have a motivation to modify the design of the Kang device in order to include a device-crank joint.
Regarding claim 14, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein each user interface device includes a device body having a body surface around a central axis, three or more grip linkages distributed uniformly about the central axis such that, in a closed configuration, exterior surfaces of the three or more grip linkages combine to provide a surface of revolution about the central axis, wherein each grip linkage includes a respective grip crank pivotally coupled to the device body at a respective device-crank joint.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        

/WADE MILES/Primary Examiner, Art Unit 3771